Fourth Court of Appeals
                                San Antonio, Texas
                                      January 9, 2020

                         Nos. 04-18-00802-CR & 04-18-00803-CR

                                  Kenton Lance LIGHT,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the 216th Judicial District Court, Gillespie County, Texas
                               Trial Court Nos. 6330 & 6328
                      Honorable N. Keith Williams, Judge Presiding

                                      ORDER
       The Appellant’s Second Unopposed Motion for Extension of Time to File Motion for
Panel And En Banc rehearing is hereby GRANTED. Time is extended to February 5, 2020.



                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court